UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1805



JAMES H. DICKEY,

                                             Plaintiff - Appellant,

          versus

CITY OF HARTSVILLE; MEMBERS OF THE HARTSVILLE
CITY COUNCIL; WILLIE D. HERBERT, individually
and in his official capacity as city building
inspector; BUSINESS LICENSE INSPECTOR OF THE
CITY OF HARTSVILLE; WILLIAM F. BURTON, JR.,
individually and in his official capacity as
city manager of the City of Hartsville; MATT
CANARRELLA, individually and as Mayor of the
City of Hartsville,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-93-1117-3-23)

Submitted:   April 22, 1997                   Decided:   May 2, 1997


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Dickey, Appellant Pro Se. Mark Wilson Buyck, Jr., L.
Hunter Limbaugh, Robert Thomas King, WILLCOX, MCLEOD, BUYCK &
WILLIAMS, P.A., Florence, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order and order on re-

consideration denying relief in this civil action. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Dickey v. City of Hartsville, No. CA-93-1117-3-23 (D.S.C.
May 1, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3